MEMORANDUM ENDORSED                                                                      USDC SDNY
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                                                         DOC #:
                                                                                         DATE FILED: 7/8/2021



                                                  THE CITY OF NEW YORK
 GEORGIA M. PESTANA                              LAW DEPARTMENT                                   INNA SHAPOVALOVA
 Acting Corporation Counsel                             100 CHURCH STREET                     Assistant Corporation Counsel
                                                        NEW YORK, NY 10007                            Phone: (212) 356-2656
                                                                                                        Fax: (212) 356-3509
                                                                                              Email: inshapov@law.nyc.gov


                                                                          July 8, 2021

        BY ECF
        Honorable Gregory H. Woods
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                  Re:         Stephen Joseph Fantozzi v. City of New York, et al.
                              21 CV 04439 (GHW)

        Your Honor:


                    I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana, Acting
        Corporation Counsel of the City of New York, and the attorney for defendant City of New York
        (“City”) in the above-mentioned matter. Defendant writes to respectfully request an
        adjournment of the initial conference currently scheduled for August 20, 2021 at 4 p.m. sine die
        until a date following the conclusion of the mediation as set forth in in Local Civil Rule 83.10(8).
        This is defendant City’s first request for an adjournment of the initial conference and plaintiff’s
        counsel, Joseph Stancati, consents to this request. Upon information and belief, this extension
        will not affect any other Court-ordered deadlines in this litigation.

                    By way of background, plaintiff brings this action, pursuant to 42 U.S.C. § 1983,
        alleging inter alia, false arrest, excessive force, and failure to intervene related to his May 18,
        2018 arrest. In addition to the City, plaintiff also names Police Officer Anthony P. Sclafani,
        Commanding Officer Angel L. Figueroa, Jr., and Police Officers John and Jane Doe 1 through
        10 as defendants in this action. On May 18, 2021, this case was designated for participation in
        Local Civil Rule 83.10 (hereinafter “the Plan”).
                         Per the Plan, the parties are to have their Rule 26(f) conference within 14 days
        after the first defendant files its answer; initial disclosures should be exchanged within 21 days
        after the first defendant files its answer; and the limited discovery required under the Plan must
        be completed within 28 days after the first defendant files its answer. (See S.D.N.Y. Local Civ.
        R. 83.10 §§ 4-5.) All other discovery is stayed, and the parties shall engage in settlement
        discussions and either have a settlement conference with a Magistrate Judge or a mediation
         session with a Southern District mediator within 14 weeks after the first defendant files
         its answer. (See S.D.N.Y. Local Civ. R. 83.10 §§ 5, 7-8.) Defendant City respectfully requests
         that the Plan be allowed to run its course before engaging in an initial conference.

                      At this time, we are unable to calculate the deadline for defendant City to respond
         to the Complaint in accordance with Local Civil Rule 83.10 as we are still awaiting receipt of
         the § 160.50 release.1 Under the terms of the Plan, at the same time that plaintiff serves the
         complaint, plaintiff must serve on the City the release annexed to the Plan as Exhibit A so that
         the City can access sealed arrest records for the arrest that is the subject of the complaint, and
         for a list of all prior arrests. (See S.D.N.Y. Local Civ. R. 83.10 §1) In addition, to the extent
         plaintiff seeks compensation for any physical or mental injury caused by the conduct alleged
         in the complaint other than “garden variety” emotional distress, plaintiff must serve on the
         City the medical release annexed as Exhibit B (“Medical Release”) for all medical and
         psychological treatment records for those injuries at the same time that plaintiff serves the
         § 160.50 release. (See S.D.N.Y. Local Civ. R. 83.10 §1)

                    On June 22, 2021, defendant City was served with the complaint, however, at the
         time of service, the City was not provided with a § 160.50 or medical
         records release. Accordingly, on June 29, 2021, this Office contacted plaintiff’s counsel
         Joseph Stancati and requested a fully executed § 160.50 release as well as medical releases, to
         the extent they are necessary. Upon receipt of a compliant § 160.50 release, defendant
         City will confer with plaintiff and provide the Court with the deadlines per Local Civil Rule
         83.10.

                    Accordingly, Defendant City respectfully requests an adjournment of the initial
         conference currently scheduled for August 20, 2021 at 4 p.m. sine die until a date following the
         conclusion Defendant
                    of the mediation
                               thanksas
                                      thesetCourt
                                             forthfor
                                                   in in
                                                      itsLocal Civil
                                                         time and    Rule 83.10(8).
                                                                  consideration.
                                                                            Respectfully submitted,
          cc:      BY ECF
                                                                            Inna Shapovalova
                Joseph Michael Stancati, Esq.,
                Attorney for Plaintiff                                      Inna Shapovalova
                                                                            Assistant Corporation Counsel
                                                                            Special Federal Litigation Division


         1
          It should be noted that while the docket reflects that the City’s response to the complaint is due
         July 13, 2021, per the Plan, and as explained above, the answer deadline cannot be determined
         until the appropriate releases are provided to the City.

Application granted. Defendant’s request for an adjournment of the initial pretrial conference, Dkt. No. 11, is granted in part. The
initial pretrial conference scheduled for August 20, 2021, Dkt. No. 9, is adjourned to December 16, 2021 at 4:00 p.m. The joint
letter and proposed case management plan described in the Court’s May 19, 2021 order are due no later than December 9, 2021.
The Clerk of Court is directed to terminate the motion pending at Dkt. No. 11.

  SO ORDERED.
                                                                         _____________________________________
  Dated: July 8, 2021                                                           GREGORY H. WOODS
  New York, New York                                                           United States District Judge
                                                             -2-
